EXHIBIT Private & Confidential Dated 6 October 2009 AMCIC CAPE HOLDINGS LLC and BIRD ACQUISITION CORP. (1) (2) MEMBERSHIP INTEREST TRANSFER AGREEMENT for the transfer of membership interests in Lillie Shipco LLC and Hope Shipco LLC Contents Clause Page 1 Definitions and interpretation 1 2 Conditions precedent 4 3 Agreement to sell the Lillie Membership Interests 4 4 Consideration 5 5 Agreement to transfer the Hope Membership Interests 5 6 Completion 5 7 The Warranties 8 8 Dealing with and voting on the Lillie Membership Interests and the Hope Membership Interests 9 9 Bird undertaking 10 10 Entire agreement 10 11 Announcements and confidentiality 11 12 Waivers and releases 11 13 Miscellaneous 12 14 Notices 12 15 Assignment 13 16 Governing law and agent for service of process 13 17 Jurisdiction 14 Schedule 1 Information on Lillie 15 Schedule 2 Information on Hope 16 Schedule 3 The Bird Warranties 17 Schedule 4 The AMCIC Warranties 19 Schedule 5 Draft Proforma Management Agreement 21 THIS AGREEMENT is dated 6 October 2009 and is made BETWEEN: (1) AMCIC CAPE HOLDINGS LLC whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Republic of the Marshall Islands MH96960 (AMCIC); and (2) BIRD ACQUISITION CORP. whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Republic of the Marshall Islands MH96960 (Bird). NOW IT IS HEREBY AGREED as follows: 1 Definitions and interpretation 1.1 In this Agreement, unless the context requires otherwise: Alma SPA means the share purchase agreement made or, as the context may require, to be made between Keagan Enterprises S.A. and MK Maritime LLC in relation to the sale and purchase of interests in Quest Maritime Enterprises S.A. and Alma Maritime Limited in agreed form; AMCIC Warranties means the warranties given by AMCIC and set out in schedule 4; Bank means The Royal Bank of Scotland plc of 36 St. Andrew Square, Edinburgh EH2 2YB, Scotland acting through its branch known as The Shipping Business Centre at 5-10 Great Tower Street, London EC3P 3HX, England and includes its successors in title, transferees and/or assignees; Bird Warranties means the warranties given by Bird and set out in schedule 3; Builder means STX Offshore & Shipbuilding Co., Ltd. of 100 Wonpo-dong, Jinhae, Gyeongsangnam-do, Republic of Korea and includes its successors in title; Business Day means a day other than a Saturday or Sunday on which banks are ordinarily open for the transaction of normal banking business in Athens and New York; Charterer means EDF Trading Limited of 80 Victoria Street, Cardinal Place, London SW1E 5JL, England and includes its successors in title; Christine Membership Interest Transfer Agreement means the membership interest transfer agreement made or, as the context may require, to be made between Bird and AMCIC in relation to the transfer of membership interests in Christine Shipco LLC, in agreed form; Completion means completion of the sale by Bird and purchase by AMCIC of the Lillie Membership Interests and the transfer of the Hope Membership Interests by AMCIC to Bird by the performance by the parties of their respective obligations under, and otherwise in accordance with, clause 6; Completion Date means 31 October 2009 or such earlier or later date as the parties hereto may agree in writing; Conditions means the conditions specified in clause 2.1; Conditions Final Date means 9 October 2009 or such later date as the parties hereto may agree in writing; Dollars and $ mean the lawful currency of the United States of America and in respect of all payments to be made under this Agreement mean funds which are for same day settlement in the New York Clearing House Interbank Payments System (or such other US dollar funds as may at the relevant time be customary for the settlement of international banking transactions denominated in US dollars); 1 Encumbrance means any mortgage, charge, pledge, lien, option, restriction, right of first refusal, right of pre-emption, claim, right, interest or preference granted to any person or any other encumbrance or security interest of any kind (or an agreement or commitment to create any of the same); Hope means Hope Shipco LLC, further details of which are set out in schedule 2; Hope Charter means the "NYPE 93 Form" time charter in respect of m.v. Fritz dated 3 March 2007 made between the Charterer and Fritz Shipco LLC as amended by addendum No.1 dated 16
